DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract contains legal language “comprise” line 4.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 - in lines 16-17, “the therapeutic radiation delivery field geometry” lacks antecedent basis.
	Claim 3 - in line 2, it is unclear if “images” are the same or different than the images set forth in claim 2.
Claim 4 - in line 2, it is unclear if “images” are the same or different than the images set forth in claim 2.
Claim 6 - in line 1, “the therapeutic radiation delivery field geometry” lacks antecedent basis.
	Claim 11 - in line 17, it is unclear if “the input” is referring to the “input” previously recited in line 10 or in line 16.
Claim 13 - in line 2, it is unclear if “images” are the same or different than the images set forth in claim 2.
Claim 14 - in line 2, it is unclear if “images” are the same or different than the images set forth in claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbard(2019/0333623).
Claim 1 - Hibbard teaches an apparatus to facilitate generating therapeutic radiation delivery field geometry information for a particular patient including a memory  -114- having patient geometry information for the particular patient stored therein; a control circuit -120- operably coupled to the memory -114-, see figure 1, and configured to:  access information corresponding to the patient geometry information for the particular patient, image data, -152-; receive at least one variable that is unrelated to the particular patient, see data source -160-, providing a variable such as training data and “gold standard” mappings see paragraph [0041] and data related to the facility, a set of patients or type of treatment, see paragraph [0043] lines 15-21; provide as input to a field geometry generator the information corresponding to the patient geometry information for the particular patient and the at least one variable, at -136- and -138-, wherein the field geometry generator comprises a neural network trained in a conditional generative adversarial networks (GAN) framework as a function of previously-developed field geometry solutions for a plurality of different patients, see paragraphs [0041] and [0043], see paragraph [0107] where the conditional GAN is set forth, and wherein the information corresponding to the patient geometry information for the particular patient serves as conditional input to the neural network at -136- and          -138-; process the input using the field geometry generator to thereby generate the therapeutic radiation delivery field geometry for the particular patient, in -120- and element -130 to provide a treatment plan see paragraph [0056].
Claim 2 - Hibbard teaches the patient geometry information for the particular patient comprises images, image data -152-.
Claim 3 - Hibbard teaches the patient geometry information for the particular patient comprises images -152- because the claims use the open ended transitional phrases comprising the patient geometry information may include additional data. 
Claim 4 - Hibbard teaches the patient geometry information for the particular patient comprises images depicting at least one segmented and contoured organ-at-risk and at least one segmented and contoured planning target volume, see paragraph [0057] through [0059] which sets forth segmented images of the target and organs at risk.
Claim 6 - Hibbard teaches the therapeutic radiation delivery field geometry that is generated for the particular patient comprises, at least in part, field delivery directions, such as beam angles, number of beams and dose per beam as set forth in paragraph [0048].
Claim 7 - Hibbard teaches the control circuit -120- is further configured to: preprocess the patient geometry information for the particular patient to thereby provide the information corresponding to the patient geometry information for the particular patient at element -132- prior to the use of the generative adversarial network model.
Claim 8 - Hibbard teaches the control circuit -120- is configured to preprocess the patient geometry information, at least in part, by reducing dimensionality of the patient geometry information.
Claim 9 - Hibbard teaches the patient geometry information comprises, at least in part, a multidimensional numerical representation corresponding to an aggregation of different modalities of informational content, “non-image formats (e.g. coordinates, mappings, etc)”, paragraph [0046].
Claim 10 - Hibbard teaches the aggregation of different modalities of informational content include, but are not limited to, imagery and non-imagery content  images and non-image formats as set forth in paragraph [0046].
Claim 11 - Hibbard teaches a method to facilitate generating therapeutic radiation delivery field geometry information for a particular patient, the method including: providing a memory -114- having patient geometry information for the particular patient stored therein; providing a control circuit -120- operably coupled to the memory -114-; by the control circuit: accessing information corresponding to the patient geometry information for the particular patient, image data -152-; receiving at least one variable that is unrelated to the particular patient, see data source -160- providing a variable such as training data, “gold standard” mappings” as set forth in paragraph [0041] and data related to a set of patients, or type of treatment, see paragraph [0043] lines 15-21; providing as input to a field geometry generator the information corresponding to the patient geometry information for the particular patient and the at least one variable at -136- and -138-, wherein the field geometry generator comprises a neural network trained in a conditional generative adversarial networks (GAN) framework as a function of previously-developed field geometry solutions for a plurality of different patients, see paragraphs [0041], [0043] and paragraph [0107] where the conditional Gan is set forth, and wherein the information corresponding to the patient geometry information for the particular patient serves as conditional input to the neural network, at -136- and -138-; processing the input using the field geometry generator to thereby generate the therapeutic radiation delivery field geometry for the particular patient as elements -120- and -130- provide a treatment plan see paragraph [0056].
Claim 12 - Hibbard teaches the patient geometry information for the particular patient comprises images, image data -152-.
Claim 13 - Hibbard teaches the patient geometry information for the particular patient comprises images -152- because the claims use the open ended transitional phrases comprising the patient geometry information may include additional data. 
Claim 14 - Hibbard teaches the patient geometry information for the particular patient comprises images depicting at least one segmented and contoured organ-at-risk and at least one segmented and contoured planning target volume, see paragraph [0057] through [0059] which sets forth segmented images of the target and organs at risk.
Claim 16 - Hibbard teaches the therapeutic radiation delivery field geometry that is generated for the particular patient comprises, at least in part, field delivery directions, such as beam angles, number of beams and dose per beam as set forth in paragraph [0048].
Claim 17 - Hibbard teaches the control circuit -120- is further preprocessing the patient geometry information for the particular patient to thereby provide the information corresponding to the patient geometry information for the particular patient at element -132- prior to the use of the generative adversarial network model.
Claim 18 - Hibbard teaches the control circuit -120- preprocessing the patient geometry information, at least in part, by reducing dimensionality of the patient geometry information.
Claim 19 - Hibbard teaches the patient geometry information comprises, at least in part, a multidimensional numerical representation corresponding to an aggregation of different modalities of informational content, “non-image formats (e.g. coordinates, mappings, etc)”, paragraph [0046].
Claim 20 - Hibbard teaches the aggregation of different modalities of informational content include, but are not limited to, imagery and non-imagery content  images and non-image formats as set forth in paragraph [0046].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard(2019/0333623) as applied to claims 1 and 11 above and further in view of Huang et al(10,504,268, hereinafter Huang).
	Claim 5 - Hibbard teaches an apparatus as claimed but does not teach the variable being a vector of random numeric input.
	Huang teaches using numeric vector input for the learning of conditional generative adversarial networks, column 2 lines 54-60.
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to use the vector of random numerical input as taught by Huang in the apparatus of Hibbard to optimize the learning of the conditional generative adversarial networks as set forth in Huang.   Such a combination would produce predictable results of the device of Hibbard including teaching the conditional generative adversarial networks with the random vectors as taught by Huang and have a high expectation of success because training conditional generative adversarial networks with random vectors is old and well known in the arts as taught by Huang.

Claim 15 - Hibbard teaches a method as claimed but does not teach the variable being a vector of random numeric input.
	Huang teaches using numeric vector input for the learning of conditional generative adversarial networks, column 2 lines 54-60.
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to use the vector of random numerical input as taught by Huang in the apparatus of Hibbard to optimize the learning of the conditional generative adversarial networks as set forth in Huang.   Such a combination would produce predictable results of the method of Hibbard including teaching the conditional generative adversarial networks with the random vectors as taught by Huang and have a high expectation of success because training conditional generative adversarial networks with random vectors is old and well known in the arts as taught by Huang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2019/0318474 teaches a related adversarial networks for planning therapy plans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791